              Case 1:19-cv-10567-PGG-RWL Document 85 Filed 07/01/20 Page 1 of 2


                                    SIMMONS JANNACE DELUCA, LLP
                                               ATTORNEYS AT LAW                                             Counsel
Kevin P. Simmons                                43 CORPORATE DRIVE
Steven D. Jannace                                                                                 Susan B. Jannace
                                          HAUPPAUGE, NEW YORK 11788-2048                          Ross M. Chinitz
Sal F. DeLuca
Allison C. Leibowitz
                                                   (631) 873-4888
Stacey Ramis Nigro                               FAX (631) 873-4889

Daniel P. Borbet                                                                                   *Also Admitted NJ
Katherine R. Cutrone                                                                               Also Admitted CT
Irina Feferman*
Ian E. Hannon
Sally Kassim-Schaefer
Michael C. Lamendola*
Aric H. Peymann
Daniel J. Solinsky                                  July 1, 2020

      VIA ECF
      Judge Robert W. Lehrburger
      Southern District of New York
      500 Pearl Street-Courtroom 18D
      New York, New York 10007

                Re:     Antolini v. 110 Thompson St. Owners Corp., et al.,
                        Case No.: 1:19-cv-10567

      Dear Honorable Lehrburger:

              We represent Third-party Defendant Perry Thompson Third, LLC. We respectfully
      request that this Court reject Mr. Finkelstein’s letter in opposition to third party defendant’s
      motion to stay/dismiss the action, filed as Document #84, as it violates this Court’s three (3) page
      rule, and Local Civil Rule 11.1, as it has fails to have at least a one-inch margin on all sides, no
      doubt prepared with shorter margins all around in order to avoid this Honorable Court’s three (3)
      page limit, which the undersigned complied with in its moving letter.

              Should the Court be inclined to consider Mr. Finkelstein’s letter in opposition, we
      respectfully request an opportunity to reply to plaintiff’s counsels’ letter, as it not only introduces
      a request for relief, but does so in an attempt to shift the Court’s attention away from the subject
      of the stay. Mr. Finkelstein’s letter is, inter alia, uncivil, slanderous and requires a proper
      response. We therefore request until July 8, 2020 to file a response.

                Thank you for all courtesies extended.

                                                     Very truly yours,

                                                     SIMMONS JANNACE DELUCA, LLP

                                                     s/ Stacey Ramis Nigro
                                                       Stacey Ramis Nigro

      SRN/yq
         Case 1:19-cv-10567-PGG-RWL Document 85 Filed 07/01/20 Page 2 of 2
Judge Robert W. Lehrburger
Southern District of New York
July 1, 2020
Page 2




cc:

TO:      VIA ECF
         WARD LAW, LLC
         Attorneys for Defendants
         SEBASTIAN POURRAT

         VIA ECF
         FINKELSTEIN LAW GROUP PLLC
         Attorneys for Plaintiff
         DINO ANTOLINI

         VIA ECF
         BRAVERMAN & GREENSPAN P.C.
         Attorneys for Defendants
         110 THOMPSON ST OWNERS CORP.
         And LYNNE KANTER
575124
